Title: To John Adams from Benjamin Stoddert, 27 February 1801
From: Stoddert, Benjamin
To: Adams, John



Sir
27. Feby. 1801.

I take the liberty to mention Mr James M Lingan, a very respectable Inhabitant of George Town – of long standing; of great integrity of Character – & great firmness—and in every way qualified to do credit to the Appointment of Marshal for the District of Columbia—He will accept, if appointed.
I have the honor to be / with great Respect sir / Yr. most obed. Serv.

Ben Stoddert